BLUE, Judge.
In this appeal filed pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), we affirm the defendant’s conviction for criminal mischief, a first-degree misdemeanor. We reverse his sentence of indefinite community control because it exceeds the maximum sentence that can be imposed for a first-degree misdemeanor. See § 39.054, Fla.Stat. (1993); T.S.W. v. State, 489 So.2d 1146 (Fla. 2d DCA 1986). We remand for resentencing to correct the sentence of community control to a period of time not to exceed one year.
Affirmed in part, reversed in part and remanded for resentencing.
DANAHY, A.C.J., and PATTERSON, J., concur.